Tlie opinion of the Court was delivered by
Fenner, J.
This suit involves a contestation as the constitutionality and legality of the license taxes levied on the defendants by the City of New Orleans under her ordinances Nos. 2035 of 1887 and 2661 of 1888.
Tire answer of defendants sets up various grounds of illegality and unconstitutionality, hut all have been abandoned in this court except the following:
3. It is charged that the license taxes claimed are not graduated and are not equal and uniform as to all corporations transacting the same kind of business, being thereby violative of Article 217 of the Constitution.
A reference to Article 217 will show that it applies exclusively to foreign corporations, and not to domestic ones such as the defendants.
The other objections to the mode of graduation and want of equality and uniformity are met and silenced by our recent decisions on these questions. State and City vs. Traders’ Bank, 41 Ann.; State vs. Ins. Co., 40 Ann. 464; State vs. Marrero, 38 Ann. 397; State vs. Schonhausen, 37 Ann. 42; State vs. O’Hara, 36 Ann. 94; State vs. Chapman, 35 Ann. 76.
2. The next objection is that the license taxes imposed by the city are invalid because there was no valid State law levying licenses on such corporations.
Article 206 of the Constitution provides that “ No political corporation shall inqpose a greater license tax than is imposed by the General Assembly for State purposes.”
This provision has been construed to mean that when the State levies no license on a particular business, the city can exact none.
It is not denied that the General Assembly has levied a license on the occupation of defendants and that the city exacts no greater sum for its own license.
But it is said that the provision of the State license law on this subject is invalid because it has made an unconstitutional discrimination between persons pursuing the same occnx>*dion in cities having population exceeding 50,000, and in those having a less population.
*522If there be any merit in such an objection to the validity of the license imposed by the State, it must be urged when the State seeks to enforce her license and contradictorily with her. It is very clear that it lias no application to the license imposed by the city, which makes no such discrimination and which has not levied a greater license than that imposed by the General Assembly on these defendants.
3. The final objection is that the ordinance of 1838 allows a penalty 2 per cent per month on delinquent licenses.
We have quite recently affirmed the validity of this penalty. City vs. Fireman’s Ins. Co., 41 Ann.
But the defendants claim that they have discovered a statute prohibiting such a charge, which has escaped our attention. They refer to section 9 of Act 48 of 1871, amending section 21 of the city charter of 1870. But a reference to the two laws shows that the amendment embraces taxes only, and not licenses,- that it limits penalties on delinquent taxes to 10 per cent per annum, but leaves those on delinquent licenses untouched.
The State imposes the penalty of 2 per cent per month on her delinquent licenses, and the city simply adopts the same, conforming- therein to the authority vested in her by Act 119 of 1882, which vests the politi.cal corporations with all the means of enforcing their taxes which are provided in State laws, amongst which are included the right to exact, the same penalties for delinquency.
Judgment affirmed.